Citation Nr: 1138836	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a child of the Veteran for the purpose of establishing basic legal entitlement to VA death benefits.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant alleges that he is the child of the Veteran who had recognized service as a member of the Armed Forces of the United States from February 1941 to December 1944 (when he died).  This matter is before the Board of Veterans' Appeals (Board) on appeal from February and May 2008 decisional letters by the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was born in either March or April 1937, and attained the age of 18 in March or April 1955.  

2.  It is not shown that the appellant was permanently incapable of self-support by reason of physical or mental defect upon attaining the age of 18 years.  


CONCLUSION OF LAW

The appellant is not a "child" of the Veteran for VA death benefits purposes, and therefore is not legally entitled to receive such benefits.  38 U.S.C.A. §§ 101(4), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The record reflects the appellant did not receive notice that sufficiently informed him of what was required to substantiate his claim for benefits as a child of the Veteran.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Supreme Court also stated that it would not decide the lawfulness of the Court's adopted prejudicial error analysis that some notice errors have the natural effect of producing prejudice.  Id. at 1706-07; see Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005) (finding that a failure to notify a claimant of what was necessary to substantiate a claim for benefits had the "natural effect" of producing prejudice and that in such a situation, it was VA's burden to demonstrate a lack of prejudice), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) (adopting the prejudicial analysis framework of Mayfield).  

While the notice provided failed to inform the appellant of what was required to substantiate his claim and, thus, had the natural effect of producing prejudice, the Board finds that this notice error did not affect the essential fairness of the adjudication because a reasonable person could be expected to understand from the notice given what was needed to substantiate the claim.  See Mayfield, 19 Vet. App. at 121.  The February 2008 decisional letter informed the appellant that VA death benefits could be granted to a "child" of the Veteran.  The letter informed him that a child is someone who prior to age 18 became permanently incapable of self-support.  Additionally, the March 2009 statement of the case (SOC) informed him of the criteria that describe what is required to show that a claimant was incapable of self support at the date of attaining the age of 18.  Hence, the Board finds that a reasonable person could be expected to know from the information provided by these documents what was needed to substantiate the claim.  

All records pertinent to this matter have been secured.  The appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that while there have been prior final VA determinations on this appellant's claims for VA benefits based on the Veteran's service, none addressed a claim in the context currently presented; therefore, de novo review (as was conducted by the RO) is appropriate.    

Under 38 U.S.C.A. §§ 1310, 1313, 1314, 1542 VA dependency and indemnity compensation (death comp or DIC) or death pension benefits are payable to a child of a veteran.

The term child of the Veteran means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of his death, or an illegitimate child, if acknowledged as such by the father (i.e., the Veteran); and is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support (is a helpless child); or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

Pursuant to 38 C.F.R. § 3.356(a), to be a helpless child of the Veteran, a child must be shown to have been permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

1) Evidence that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his own efforts, is provided with sufficient income for his reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should be not considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, reasonable doubt is to be resolved in the claimant's favor and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

While the record contains some conflicting evidence as to when the appellant was born (i.e., whether in March or April 1937 - see May 1966 Deposition before a VA Field Examiner and Philippines records from the Office of the Local Civil Registrar), it is not in dispute that he is currently 74 years old and, thus, is neither under age 18, nor under age 23 and attending school.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  Therefore, to establish child of the Veteran status, the appellant must show that he is a helpless child.  A preponderance of the evidence is against such a determination.  

As noted, the analysis of whether a claimant is permanently incapable of self-support is based on the individual's condition at the time of his 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443 (1993).  There is no evidence of record indicating the appellant was indeed permanently incapable of self-support upon reaching the age of 18.  The record contains lay statements from the appellant and his spouse indicating that he now is sick and poor, needs medical treatment, and is incapable of self-support.  See, e.g., July, September and November 2009 lay statements from the appellant.  These statements do not indicate,  allege or suggest that he was unable to support himself when he attained the age of 18.  Therefore, they have no probative value in this matter.  

There are records in the claims file showing that that in 1966, when he received NSLI benefits based on the Veteran's service the appellant was married; nothing of record at the time suggests he was incapable of self-support.  In fact, there is no evidence (or even allegation) that the appellant had a physical or mental defect that caused him to be incapable of self support at the time he attained the age of 18.  Consequently, the preponderance of the evidence is against a finding that the appellant is a helpless child of the Veteran.  The benefit of the doubt rule does not apply; the claim must be denied.  


ORDER

The appeal for recognition of the appellant as a child of the Veteran for VA death benefits purposes is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


